Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 1 of 13 Page ID #:1



 1 Mathew K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq., SBN 311668
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8336
 4 (714) 597-6559 facsimile
   Email: mhigbee@higbeeassociates.com
 5 rcarreon@higbeeassociates.com
 6 Attorney for Plaintiff,
   ADLIFE MARKETING &
 7 COMMUNICATIONS CO. INC.
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   ADLIFE MARKETING &                        Case No. ____________________
     COMMUNICATIONS CO. INC.,
11                                             COMPLAINT FOR COPYRIGHT
                             Plaintiff,        INFRINGEMENT AND BREACH OF
12                                             CONTRACT
     v.
13
     JETRO CASH & CARRY
14   ENTERPRISES LLC; JETRO                    DEMAND FOR JURY TRIAL
     HOLDINGS, LLC; RESTAURANT
15   DEPOT, LLC; and DOES 1 through 10
     inclusive.
16
                             Defendants.
17
18
19         Plaintiff, Adlife Marketing & Communications Co., Inc. (“Adlife” or
20   “Plaintiff”), complains against Jetro Cash & Carry Enterprises, LLC, Jetro Holdings,
21   LLC, Restaurant Depot, LLC, and DOES 1 through 10, inclusive (collectively
22   “Jetro” or “Defendant”) as follows:
23                             JURISDICTION AND VENUE
24         1.     This is a civil action seeking damages and injunctive relief against
25   Defendant for copyright infringement under the Copyright Act, 17 U.S.C. §§ 101 et
26   seq. and breach of contract.
27         2.     This Court has subject matter jurisdiction under the United States
28   Copyright Act, 17 U.S.C. §§ 101 et seq., 28 U.S.C. § 1331 (federal question), and 28

                                                                 Complaint For Damages
                                              1                    And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 2 of 13 Page ID #:2



 1   U.S.C. §§ 1338(a) (copyright).
 2           3.    Additionally, this Court also has subject matter jurisdiction over this
 3   action under 28 U.S.C. § 1332 because there is a diversity of citizenship between the
 4   parties and the amount in controversy exceeds the sum of $75,000. Plaintiff is a
 5   corporation organized under the laws of the State of Rhode Island with corporate
 6   headquarters in Rhode Island. Upon information and belief, Defendant is a corporate
 7   entity organized under the laws of the state of Delaware with corporate headquarters
 8   in New York. The matter in controversy, exclusive of interest and costs, exceeds
 9   $75,000.
10           4.    Personal jurisdiction exists over Defendant because Defendant is
11   physically present in California, with a business office located at 1265 N. Kraemer
12   Blvd. Anaheim, CA 92806. Additionally, Defendant directed its infringing conduct
13   towards California citizens and has wrongfully caused Plaintiff injury in the state of
14   California.
15           5.    Venue is proper pursuant to 28 U.S.C. § 1391 because Defendant
16   resides and has a place of business in this judicial district, a substantial part of the
17   events or omissions giving rise to Plaintiff’s claims occurred in this judicial district,
18   and Defendant caused injury to Plaintiff in this judicial district.
19                                          PARTIES
20           6.    Plaintiff Adlife Marketing & Communications Co. Inc. (“Adlife”) is a
21   Rhode Island corporation with its principal place of business in Pawtucket, Rhode
22   Island.
23           7.    On information and belief, Defendant Jetro Cash & Carry Enterprises,
24   LLC is a Delaware limited liability company headquartered in College Point, New
25   York.
26           8.    On information and belief, Defendant Jetro Holdings, LLC is a
27   Delaware limited liability company headquartered in College Point, New York.
28           9.    On information and belief, Restaurant Depot, LLC is a Delaware

                                                                      Complaint For Damages
                                                 2                      And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 3 of 13 Page ID #:3



 1   limited liability company headquartered in College Point, New York.
 2         10.    On information and belief, Jetro Holdings, LLC and Restaurant Depot,
 3   LLC are wholly owned subsidiaries of Jetro Cash & Carry Enterprises, LLC.
 4         11.    Jetro Cash & Carry Enterprises, LLC, Jetro Holdings, LLC, and
 5   Restaurant Depot, LLC will be collectively referred to as “Jetro” or “Defendant.”
 6         12.    Plaintiff is unaware of the true names and capacities of the Defendants
 7   sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
 8   Defendants under such fictitious names. Plaintiff is informed and believes and on
 9   that basis alleges that such fictitiously named Defendants are responsible in some
10   manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
11   alleged were proximately caused by the conduct of said Defendants. Plaintiff will
12   seek to amend the complaint when the names and capacities of such fictitiously
13   named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
14   named Defendants and all fictitiously named Defendants.
15                               STATEMENT OF FACTS
16       Adlife and the Photographs Forming the Subject Matter of This Complaint
17         13.    Adlife is an advertising and marketing agency whose team of seasoned
18   professionals has, for decades, provided elite branding services to its clientele. With
19   its innovative marketing campaigns and its production of high quality printed pieces
20   such as retail circulars, signage, pamphlets and more, Adlife enables its clients to
21   build a brand through compelling visual arrangements.
22         14.    For decades, Adlife has created, artistically arranged and professionally
23   produced a library of still images of food and other grocery items. Adlife’s library
24   now consists of approximately 30,000 photos. The photographs are high-resolution,
25   artistically rendered with pleasing angles and selective lighting, color-corrected and
26   color-separated, which makes them particularly valuable as, when used together,
27   they provide color consistency.
28         15.    For valuable consideration, Adlife has licensed the rights to reproduce,

                                                                   Complaint For Damages
                                               3                     And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 4 of 13 Page ID #:4



 1   distribute and publicly display its copyrighted photographs, or derivative versions
 2   thereof, to other advertising agencies and retailers.
 3         16.    Adlife is the holder of all rights, title and interests in and to said food
 4   photographs, which form the subject matter of this dispute (the “Copyrighted Food
 5   Photographs”).
 6         17.    Adlife has registered these Copyrighted Food Photographs with the
 7   United States Copyright Office, and the registrations have been accepted and
 8   registration certificates issued to Adlife.
 9                                           Defendant Jetro
10         18.    Defendant Jetro operates a series of membership based wholesale cash
11   and carry foodservice supplier warehouses in various regions of the United States.
12         19.    Operating under the “Jetro Cash and Carry” and “Restaurant Depo”
13   banners, Jetro offers a broad selection of products for caterers, independent
14   restaurants, non-profits, small businesses and more.
15         20.    In order to advertise these and other food products, Jetro distributes
16   regular print and digital circulars to thousands of households.
17         21.    Jetro’s print circulars consist primarily of prominently displayed food
18   images accompanied with name and pricing information. In addition to its print
19   circular, Jetro also distributes digital versions of each circular online. See
20   https://www.restaurantdepot.com/jetro/view-regional-flyers.
21         22.    According to a 2017 Nielsen Homescan study, about 80% of U.S.
22   households still use circulars and other traditional, printed sources for information
23   about retail store products and offerings. Attached hereto as Exhibit A is a true and
24   correct news article from Nielsen Homescan explaining the results of its study.
25                Adlife’s Distribution of its Copyrighted Food Photographs
26         23.    Adlife currently offers its entire library of Copyrighted Food
27   Photographs for licensing through a monthly subscription service to its website
28   www.PreparedFoodPhotos.com.

                                                                       Complaint For Damages
                                                   4                     And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 5 of 13 Page ID #:5



 1         24.   Subscribers to www.PreparedFoodPhotos.com pay a negotiated rate for
 2   access to Adlife’s library. A current subscription to Adlife’s library through
 3   www.PreparedFoodPhotos.com would cost between $999 and $5,000 per month
 4   depending upon a variety of factors including, among other factors, the number of
 5   locations supported by each subscriber.
 6         25.   Adlife does not currently license its Copyrighted Food Photographs by
 7   any other means.
 8         26.   Subscribers     who     wish       to   purchase    a    subscription        to
 9   www.PreparedFoodPhotos.com typically enter into a formal “End-User Subscription
10   Agreement” which is negotiated between Adlife and the subscriber, and which sets
11   forth the agreed upon terms for which the subscriber will be able to access and use
12   Adlife’s Copyrighted Food Photographs.
13         27.   Each “End-User Subscription Agreement” provides a set term for each
14   subscription, typically one year, and provides a mechanism for the subscriber to
15   renew the subscription term or cancel the subscription.
16         28.   Additionally, each “End-User Subscription Agreement” expressly states
17   that the subscriber must immediately cease all use of the Copyrighted Food
18   Photographs upon the expiration or termination of the subscription term, and also
19   provides for set monetary penalties for unauthorized use of Adlife’s Copyrighted
20   Food Photographs.
21        Jetro’s Willful Infringement of Adlife’s Copyrighted Food Photographs
22         29.   On or about March 13, 2017, Jetro entered into a formal “End-User
23   Subscription Agreement” (“License Agreement”) with Adlife to be able to access
24   and use Adlife’s Copyrighted Food Photographs.
25         30.   Prior to executing the License Agreement, Jetro added in hand-written
26   notations and crossed out various provisions, indicating that Jetro had reviewed and
27   was aware of each of the provisions of the License Agreement.
28         31.   Adlife accepted these handwritten changes made by Jetro, and the

                                                                    Complaint For Damages
                                                5                     And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 6 of 13 Page ID #:6



 1   parties executed the License Agreement.
 2         32.   Jetro’s executed License Agreement with Adlife contained the
 3   following relevant provisions:
 4         Adlife has developed and maintains an Internet based subscription program
           allowing subscribers full access to stock photography on the website for the
 5         specific purposes of advertising subject to the conditions in this Agreement
           (the “Services”) …
 6         …
 7         1. License Grant
 8               a) License to Use Services. Adlife hereby grants to Subscriber a
                 nonexclusive, nontransferable, license during the Term (the “License”)
 9               to access and use the Services in accordance with this Agreement. …
10               …UPON TERMINATION OF THIS AGREEMENT, SUBSCRIBER
                 AND ITS END-USERS SHALL IMMEDIATELY CEASE USE OF
11               ANY AND ALL ADLIFE IMAGES …
                 …
12
           4. Term, Suspension, and Termination.
13
                 a) Term. Unless terminated earlier pursuant to this Section 5 of this
14               Agreement, the initial term (“Initial Term”) of this Agreement shall be
                 for a period of twelve (12) months from the Effective Date. Upon
15               expiration of the term, the agreement shall continue month to month
                 until cancelled or extended by either party. …
16               …
17         5. Fees and Payment.
18               a) Subscription Fees. … Subscriber retains the right to cancel the
                 service after a change in price with 30 day notice. …
19               …
20               e) Excluivse, Unlicensed, and Prohibited Use. … Any unlicensed or
                 prohibited use of any Adlife photography will carry with it a minimum
21               penalty of at least $8,000 per image, per medium/channel of use.
22         6. Amendments. … Subscriber retains the right to cancel the service if it
           changes with 30 days notice.
23
           33.   Attached as Exhibit B is a true and correct copy of the License
24
     Agreement between Jetro and Adlife.
25
           34.   After the initial one year term the License Agreement expired in March
26
     of 2017, the License Agreement continued month to month per the handwritten term
27
     added by Jetro to paragraph 4(a).
28
           35.   On August 24, 2018, Ray Carrier, account director at Adlife, sent an
                                                                Complaint For Damages
                                               6                  And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 7 of 13 Page ID #:7



 1   email to Fran Moreira, the senior creative director at Jetro. In the email Carrier
 2   requested to set a call to discuss a potential price increase to Jetro’s subscription.
 3         36.       Moreira responded and inquired as to the price Jetro was currently
 4   paying for its subscription and the amount of the proposed increase, which Carrier
 5   provided.
 6         37.       On September 19, 2018, Carrier sent a follow up email stating that he
 7   had not heard back from Moreira regarding the proposed price increase, and that
 8   Adlife had agreed to hold off on the proposed increase for the month of September,
 9   but could not hold off beginning in October.
10         38.       That same day Moreira responded stating that Jetro wanted to cancel its
11   subscription.
12         39.       Attached hereto as Exhibit C is a true and correct copy of the email
13   exchange between Moreira and Carrier.
14         40.       The term of the License Agreement subsequently expired effective
15   March 1, 2019.
16         41.       Under the express terms of the License Agreement, Jetro was to
17   immediately cease use of Adlife’s Copyrighted Food Photographs upon expiration of
18   the term of the License Agreement.
19         42.       In April of 2019, Adlife began to discover that Jetro had continued to
20   use a number of Adlife’s Copyrighted Food Photographs in its print and online
21   circulars despite the term of the License Agreement with Adlife having expired a
22   month prior.
23         43.       As of the date of this Complaint, Adlife has identified 641 of its
24   Copyrighted Food Photographs appearing in Jetro circulars dated after the term of
25   the License Agreement had expired for a total of 464 separate uses in both print and
26   online media.
27   1
       Adlife has identified 18 Copyrighted Food Photos used in Jetro Cash & Carry branded
     store circulars and 49 Copyrighted Food Photos used in Restaurant Depo branded store
28   circulars, with 3 of the Copyrighted Food Photos being used in both Jetro and Restaurant
     Depo circulars.
                                                                      Complaint For Damages
                                                 7                      And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 8 of 13 Page ID #:8



 1         44.    Attached hereto as Exhibit D is a spreadsheet containing information
 2   about the Copyrighted Food Photographs at issue.
 3         45.    Attached hereto as Exhibit E are true and correct records of an
 4   infringement audit performed by Adlife showing Jetro’s infringing use of Adlife’s
 5   Copyrighted Food Photographs.
 6         46.    Such use of the Copyrighted Food Photographs after the expiration of
 7   the term of Jetro’s License Agreement is not authorized by Adlife and is in express
 8   breach of the License Agreement.
 9         47.    Per paragraph 5(e) of the License Agreement, Jetro has agreed that its
10   unauthorized usage of Adlife’s Copyrighted Food Photographs carries with it a
11   minimum penalty of at least $8,000 per image, per medium or channel of use.
12         48.    Based on the fact that Jetro voluntarily cancelled its subscription under
13   the License Agreement with knowledge that it was obligated to immediately cease
14   all use of Adlife’s Copyrighted Food Photographs, its continued use of Adlife’s
15   Copyrighted Food Photographs is knowing and willful.
16         49.    On information and belief, Jetro has continued to use additional
17   Copyrighted Food Photographs that have yet to be identified by Adlife. Adlife will
18   amend its complaint once the totality of Jetro’s infringing actions are ascertained.
19         50.    Jetro’s use of the Copyrighted Food Photographs for advertising and
20   promotional purposes is irrepressibly commercial.
21         51.    Said use has and continues to generate revenue for Jetro by luring
22   clientele with high-quality food stills, thereby increasing demand for Jetro’s retail
23   products.
                               FIRST CAUSE OF ACTION
24                            COPYRIGHT INFRINGEMENT
                                  17 U.S.C. § 101 et seq.
25                               Against All Defendants
26         52.    Adlife incorporates by reference all of the above paragraphs of this
27   Complaint as though fully stated herein.
28         53.    Adlife is the owner of all rights, title, and interest in the copyrights to

                                                                    Complaint For Damages
                                                8                     And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 9 of 13 Page ID #:9



 1   the Copyrighted Food Photographs, which are original works of authorship subject
 2   to copyright protection under the laws of the United States.
 3         54.    Adlife’s Copyrighted Food Photographs have been registered with the
 4   United States Copyright Office and perfected registration certificates have been
 5   issued.
 6         55.    Jetro has directly, vicariously, contributorily and/or by inducement
 7   willfully infringed Adlife’s copyrights by reproducing, displaying, distributing, and
 8   utilizing the Copyrighted Food Photographs for purposes of trade in violation of 17
 9   U.S.C. § 501 et seq. knowing that its License Agreement had expired.
10         56.    Jetro has willfully infringed, and unless enjoined, will continue to
11   infringe Adlife’s copyrights by knowingly reproducing, displaying, distributing, and
12   utilizing the Photographs for purposes of trade.
13         57.    All Jetro’s acts are and were performed without Adlife’s permission,
14   license, or consent.
15         58.    Adlife has identified at least 464 instances of infringement on at least
16   64 of its Copyrighted Food Photographs by way of unlawful reproduction and
17   display.
18         59.    On information and belief, Jetro has further infringed in materials not
19   yet available to Plaintiff due to the absence of discovery. If and when other
20   infringements are determined and discovered in this case, Adlife expressly reserves
21   the right to amend the pleadings to include additional acts of infringement as needed.
22         60.    The said wrongful acts of Jetro have caused, and are causing, great
23   injury to Adlife, which damage cannot be accurately computed, and unless this
24   Court restrains Jetro from further commission of said acts, it will suffer irreparable
25   injury, for all of which it is without an adequate remedy at law.
26         61.    Accordingly, Adlife seeks a declaration that Jetro is infringing its
27   copyrights and an order under 17 U.S.C. § 502 enjoining Jetro from any further
28   infringement of its copyrights.

                                                                    Complaint For Damages
                                               9                      And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 10 of 13 Page ID #:10



  1         62.    As a result of Jetro’s violations of Title 17 of the U.S. Code, Adlife is
  2   entitled to recover damages in the form of any actual damages and disgorgement of
  3   profits pursuant to 17 U.S.C. §504(b), or statutory damages in an amount up to
  4   $150,000.00 per infringement pursuant to 17 U.S.C. § 504(c).
  5         63.    As a result of Jetro’s violations of Title 17 of the U.S. Code, the court
  6   in its discretion may allow the recovery of full costs as well as reasonable attorney’s
  7   fees and costs pursuant to 17 U.S.C § 505 from Jetro.
  8         64.    Adlife is also entitled to injunctive relief to prevent or restrain
  9   infringement of its copyright pursuant to 17 U.S.C. § 502.
 10                             SECOND CAUSE OF ACTION
                                  BREACH OF CONTRACT
 11                                 Against all Defendants
 12         65.    Adlife incorporates by reference all of the above paragraphs of this
 13   Complaint as though fully stated herein.
 14         66.    Adlife and Jetro are parties to the License Agreement.
 15         67.    Adlife fully performed its obligations under the License Agreement.
 16         68.    As part of the License Agreement, Jetro agreed that it would
 17   immediately cease using Adlife’s Copyrighted Food Photographs once the term of
 18   the License Agreement expired.
 19         69.    Jetro breached the License Agreement by, among other things,
 20   continuing to use Adlife’s Copyrighted Food Photographs despite the fact that the
 21   term of the License Agreement had expired.
 22         70.    Adlife has been damaged by Jetro’s breach in an amount to be proven,
 23   but not less than the contractually agreed upon amount of $8,000 per image per
 24   medium or channel of use.
 25                                 PRAYER FOR RELIEF
 26   WHEREFORE, Adlife requests judgment against Jetro as follows:
 27         1.     Jetro and its officers, agents, servants, employees, and representatives,
 28   and all persons in active concert or participation with Jetro be permanently enjoined

                                                                    Complaint For Damages
                                                 10                   And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 11 of 13 Page ID #:11



  1   from copying, reproducing, displaying, promoting, advertising, distributing, or
  2   selling, or any other form of dealing or transaction in, any and all Copyrighted Food
  3   Photographs of Adlife;
  4         2.     The Court enter a seizure order directing the U.S. Marshal to seize and
  5   impound all items possessed, owned or under the control of Jetro, their officers,
  6   agents, servants, employees, representatives and attorneys, and all persons in active
  7   concert or participation with them, which infringe upon Adlife’s copyrights,
  8   including but not limited to any and all broadcasting materials, advertising materials,
  9   print media, signs, Internet web sites, domain names, computer hard drives, servers
 10   or any other media, either now known or hereafter devised, bearing any image which
 11   infringes, contributorily infringe, or vicariously infringes upon Adlife’s copyrights
 12   in the Copyrighted Food Photographs as well as all business records related thereto,
 13   including, but not limited to, lists of advertisers, clients, customers, viewers,
 14   distributors, invoices, catalogs, and the like;
 15         3.     An accounting be made for all profits, income, receipts or other benefit
 16   derived by Jetro from the unlawful reproduction, copying, display, promotion,
 17   distribution, or sale of products and services, or other media, either now known or
 18   hereafter devised, that improperly or unlawfully infringes upon Plaintiff’s copyrights
 19   pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
 20         4.     Actual damages and disgorgement of all profits derived by Jetro from
 21   its acts of copyright infringement to reimburse Adlife for all damages suffered by it
 22   by reasons of Defendant’s acts, under 17 U.S.C. §§ 504 (a)(1), or in the alternative
 23   and at Adlife’s election, statutory damages for copyright infringement, including
 24   willful infringement, in accordance with 17 U.S.C. §§ 504(a)(2) and (c);
 25         5.     Reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. § 505
 26   or otherwise available by law;
 27         6.     Costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) and (b), 17
 28   U.S.C. § 505, or otherwise available by law;

                                                                    Complaint For Damages
                                                  11                  And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 12 of 13 Page ID #:12



  1         7.       Compensatory damages for breach of contract in an mount to be proven
  2   but not less than the contractually agreed upon amount of $8,000 per image per
  3   medium or channel of use;
  4         8.       Prejudgment interest to Adlife on all amounts owed; and
  5         9.       Any such other and further relief as the Court may deem just and
  6   appropriate.
  7
  8 Dated: May 30, 2019                               Respectfully submitted,
  9                                                   /s/ Ryan E. Carreon
                                                      Ryan E. Carreon, Esq.
 10                                                   Cal. Bar No. 311668
                                                      HIGBEE & ASSOCIATES
 11                                                   1504 Brookhollow Dr., Ste 112
                                                      Santa Ana, CA 92705-5418
 12                                                   (714) 617-8336
                                                      (714) 597-6559 facsimile
 13                                                   Counsel for Plaintiff
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                      Complaint For Damages
                                                 12                     And Injunctive Relief
Case 8:19-cv-01053-JLS-JDE Document 1 Filed 05/30/19 Page 13 of 13 Page ID #:13



  1                            DEMAND FOR JURY TRIAL
  2         Plaintiff, Adlife Marketing & Communications Co., Inc., hereby demands a trial
  3 by jury in the above matter.
  4
  5 Dated: May 30, 2019                             Respectfully submitted,
  6                                                 /s/ Ryan E. Carreon
                                                    Ryan E. Carreon, Esq.
  7                                                 Cal. Bar No. 311668
                                                    HIGBEE & ASSOCIATES
  8                                                 1504 Brookhollow Dr., Ste 112
                                                    Santa Ana, CA 92705-5418
  9                                                 (714) 617-8336
                                                    (714) 597-6559 facsimile
 10                                                 Counsel for Plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                    Complaint For Damages
                                               13                     And Injunctive Relief
